Exhibit 2.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN SCIELE PHARMA, INC. AS SELLER AND PERNIX THERAPEUTICS, INC. AS BUYER DATED JANUARY 8, 2010 ARTICLE 1 DEFINITIONS 1 ARTICLE 2 PURCHASE AND SALE OF THE TRANSFERRED ASSETS 4 2.1 Transfer and License of Assets 4 2.2 Excluded Assets 5 2.3 Assumption of Liabilities 5 2.4 Retained Liabilities 5 2.5 Purchase Price 6 2.6 Tax Treatment; Allocation of Purchase Price 6 2.7 Closing Date, Time and Place 6 2.8 Conditions of Performance by Buyer and Seller 6 2.9 Closing Deliveries 7 2.10 Taxes and Fees 8 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 8 3.1 Seller’s Warranties 8 3.2 Buyer’s Warranties 11 ARTICLE 4 COVENANTS 12 4.1 Obligations of the Parties Prior to Closing 12 4.2 Reasonable Efforts of the Parties 12 4.3 Registrations, Filings, Authorizations 12 4.4 Data; Books and Records 12 4.5 Confidentiality; Nonsolicitation 12 4.6 Non-Competition 13 4.7 Product Returns, Rebates and Chargebacks 13 4.8 Further Assurances 14 4.9 Costs and Expenses 14 ARTICLE 5 TERMINATION 15 5.1 Termination Prior to Closing 15 5.2 Specific Performance 15 5.3 Survival 15 ARTICLE 6 INDEMNIFICATION AND INSURANCE 16 6.1 Indemnification by Seller 16 6.2 Indemnification by Buyer 16 6.3 Adjustment 16 6.4 Method of Asserting Claims 16 6.5 Survival; Indemnification Amounts 17 6.6 Losses Net of Insurance, etc 18 6.7 DAMAGES LIMITATION 18 6.8 Exclusive Remedy 18 6.9 Cooperation 18 ARTICLE 7 MISCELLANEOUS 19 7.1 Notices 19 7.2 Conflict; Construction of Documents 19 7.3 Assignability; Successors and Assigns 19 7.4 Governing Law 19 7.5 Headings 20 7.6 Amendment and Waiver 20 7.7 Entire Agreement 20 7.8 Publicity 20 7.9 Counterparts 20 7.10 No Third Party Beneficiary Rights 20 7.11 Severability 20 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of January 8, 2010, is entered into by and between Sciele Pharma, Inc., a Delaware corporation (the “Seller”) and Pernix Therapeutics, Inc., a Louisiana corporation (the “Buyer”).Buyer and Seller are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS A.Seller desires to sell, transfer and assign to Buyer, and Buyer desires to purchase from Seller, certain of the tangible and intangible assets of Seller relating to Seller’s U.S. rights to Seller’s prescription pharmaceutical extended release ceftibuten product known as CEDAX which uses the active pharmaceutical ingredient contained therein known as ceftibuten as referred to in US Patent 5-599-557 (collectively, the “Product”). B.The Parties have agreed to such sale upon the terms and subject to the conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained herein and intending to be legally bound hereby, the Parties hereto agree as follows: ARTICLE 1 DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: 1.1“Action or Proceeding” means any action, suit, proceeding, arbitration, court order, inquiry, hearing, assessment with respect to fines or penalties or litigation (whether civil, criminal, administrative, investigative or informal) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Authority. 1.2“Affiliate” means, in relation to any Person, any other Person which directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, that first Person.As used in this Section 1.2, “control” (including, with correlative meanings, “controlled by” and “under common control with”) shall mean possession, directly or indirectly, of power to direct or cause the direction of (a) management (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise) or (b) at least fifty percent (50%) of the issued share capital or other applicable profit interests. 1.3“Ancillary Agreements” means the Sublicense Agreement, Trademark Assignment Agreement, Bill of Sale, and Assignment and Assumption Agreement. 1.4“Authorizations” means, as related to the Product, all Investigational New Drug Applications and New Drug Applications (including the NDA), as defined in the U.S. Federal Food, Drug, and Cosmetic Act, as amended, and the regulations promulgated thereunder, all supplements and amendments that may be filed with respect to the foregoing, and any similar regulatory filings, licenses and permits related to the Product and which are listed on Schedule 1 1.5“Bill of Sale” means the bill of sale conveying the Transferred Assets from Seller to Buyer, the form of which is attached as ExhibitA. 1.6“Books and Records” means, as it relates to the Product and its commercialization in the Territory, all files, reports, documents, instruments, papers, books, plans, operating records, experimental notebooks, including, but not limited to: (i) all clinical, pre-clinical or post marketing scientific studies and safety or other data relating to the Products, (ii) all files and data packages that are part of the Authorizations and all correspondence with the FDA, and (iii) any and all rights of reference to any files (including any drug master files) cited in the Authorizations. 1.7“Business Day” means a day other than a Saturday, Sunday, bank or other public holiday in Atlanta,
